DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the limitation “the second cavity” is recited.
This limitation lacks antecedent bases.
For the purposes of examination claim 4 depends from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama (United States Patent Publication 5, 170, 195).
With respect to claim  1, Akiyama discloses a projector light valve module with a liquid lens (see fig.10), comprising: a structural support (12 and non-light incident regions of 40, 30, and 12b in fig.10) with a containing channel (see the light incident regions of 20, 30, 12b and 14); an LCD (liquid-crystal display) light valve (40) assembled in the containing channel (see the light indecent regions of fig.10); and an incident lens (48a) connected to a first end of the structural support (see the position of 48a), to cover an opening at a first end of the containing channel (again see 48a), wherein a first cavity  is sealed and is formed by the incident lens (see the position and structure of 48a), the structural support (12 and non-light incident regions of 40, 30, and 12b) and the LCD light valve (40 in fig.10), and the first cavity (14) is filled with transparent cooling liquid (see 14); a first liquid lens (see 14 and 48a in fig.10) is formed by an emergent surface of the incident lens (see the configuration of 10 in fig.10), the transparent cooling liquid in the first cavity (again see the use of coolant 14), and an incident surface (101) of the LCD light valve (see the incident surface of 40); wherein, when light from a projector illumination system passes through the incident lens (see 48a), the first liquid lens (see the combination of the emergent surface, the transparent liquid and the incident surface of the LCD light valve) and the LCD light valve (40 in fig.10) in sequence, the incident lens (48a) and the first liquid lens (see the combination of the emergent surface, the transparent liquid and the incident surface of the LCD light valve) are integrated without air gap to refract and shape the light (again see the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (United States Patent Publication 5, 170, 195) in view of Tadic-Galeb (United States Patent Publication 6, 280, 035 B1) and Furuta (United States Patent Application Publication 2008/0252801 A1).


With respect to claim  3, Akiyama discloses the projector light valve module, as recited in claim 1, Akiyama discloses further comprising: an incident polarizing plate (30 in fig.10) assembled in the first cavity (formed by 12 and non-light incident regions of 40, 30, and 12b in fig.10), wherein the incident polarizing plate (30 in fig.10) and the incident surface of the polarizer faces the incident lens (see fig.10, 30) but does discloses the incident polarizing plate comprises two first glass substrates which are opposed and sealed, a reflective polarizer, and a first absorption polarizer; the reflective 
Tadic-Galeb discloses the incident polarizing plate comprises two first glass substrates which are opposed and sealed, the polarizer is arranged between the two first glass substrates (see col.4, lines 30-40: “An exemplary construction of the reflecting linear polarizer 32 is a sandwich of glass, optical cement, MOF, optical cement, and glass.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector light valve module of Akiyama with the teaching of Tadic-Galeb so that the incident polarizing plate comprises two first glass substrates which are opposed and sealed, the polarizer is arranged between the two first glass substrates to reduce deformation due to heat and improve the structural support of the polarizer.
Akiyama in view of Tadic-Galeb does not disclose wherein the polarizer comprises a reflective polarizer, and a first absorption polarizer.
Furuta discloses wherein the polarizer comprises a reflective polarizer (221 in fig.2(a)), and a first absorption polarizer (212).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Akiyama in view of Tadic-Galeb with the teaching of Furuta so that the polarizer comprises a reflective polarizer, and a first absorption polarizer to enhance contrast.


Allowable Subject Matter
Claims 2, and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art of record does not disclose or render obvious further comprising: an emergent lens (7), wherein the emergent lens (7) is connected to a second end of the structural support (8), to cover an opening at a second end of the containing channel; a second cavity (5) is sealed and is formed by the LCD light valve (1), the emergent lens (7) and the structural support (8), and the second cavity (5) is filled with transparent cooling liquid; a second liquid lens (22) is formed by an emergent surface (102) of the LCD light valve (1), the transparent cooling liquid in the second cavity (5), and an incident t surface (701) of the emergent lens (7); the second liquid lens (22) and the emergent lens (7) are integrated without air gap to provide a field lens function; wherein, when the light from the projector illumination system passes through the incident lens (6), the first liquid lens (21), the LCD light valve (1), the second liquid lens (22), and the emergent lens (7) in sequence, the first liquid lens (21) and the second liquid lens (22) are involved in refracting and shaping the light, and meanwhile cool the LCD light valve (1), the incident lens (6) and the emergent lens (7).
Claims 4-10 inherit the objections of claim 2.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.